Exhibit 2.1 AGREEMENT AND PLAN OF MERGER BY AND AMONG BIO-TECHNE CORPORATION, AERO MERGER SUB, INC. ADVANCED CELL DIAGNOSTICS, INC., and FORTIS ADVISORS LLC , THE SECURITYHOLDERS’ REPRESENTATIVE JULY 6, 2016 TABLE OF CONTENTS PAGE 1. DESCRIPTION OF TRANSACTION 1 The Merger; Effective Time; Closing; Surviving Corporation . 1 Deposit with Paying Agent 3 Closing Deliverables. 3 Merger Consideration; Consideration Spreadsheet . 5 Closing Date Adjustment . 8 Earn-out Payments 10 Transfer Taxes 14 Treatment of Company Securities . 14 Surrender of Company Stock Certificates . 15 Dissenting Shares . 16 Withholding Rights 16 Termination of Exchange Fund 16 Treatment of Company Options 17 Treatment of Company Warrants 18 Securityholders’ Representative . 19 Tax Treatment 23 Reallocation of Merger Consideration . 23 Merger Consideration 24 2. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 24 Organization, Standing and Power 24 Company Subsidiaries 24 Power and Authority . 25 Capitalization . 25 Noncontravention 26 Governmental Authorizations 26 Financial Statements; Internal Controls 27 Absence of Undisclosed Liabilities 28 Absence of Certain Developments 28 -i- TABLE OF CONTENTS (continued) PAGE Inventory 28 Accounts Receivable 29 Litigation 29 Restrictions on Business Activities 29 Intellectual Property. 29 Interested Party Transactions 31 Material Contracts . 32 Customers and Suppliers 33 Compliance with Laws 34 Employees and Consultants . 36 Title to Property 38 Real Estate . 39 Environmental Matters . 40 Taxes 41 Employee Benefit Plans . 43 Insurance 45 U.S. Foreign Corrupt Practices Act; No Anti-Bribery Law Violations. 46 Warranties 47 Product Liability Claims 47 OFAC / Export Control Provisions 47 Brokers’ and Finders’ Fee 48 Powers of Attorney 48 Books and Records 48 Bank Accounts; Safe Deposit Boxes 48 Indebtedness and Guarantees 48 Vote Required 48 Board Recommendation 48 3. REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 49 Organization, Standing and Power 49 -ii- TABLE OF CONTENTS (continued) PAGE Authorization and Binding Obligation of Parent and Merger Sub 49 Noncontravention 49 Brokers 50 Litigation 50 Financing 50 No Other Agreements 50 4. CONDUCT PRIOR TO THE CLOSING DATE 50 Conduct of Business of Company 50 5. ADDITIONAL AGREEMENTS 53 Access to Information 53 Public Disclosure; Confidentiality 54 Efforts; Government Approvals and Further Assurances . 55 Tax Matters. 56 Indemnification of Directors and Officers of Company 58 Parachute Payments 59 Stockholder Action 60 Notification of Certain Matters 60 Termination of Company Options and Company Warrants 61 Letters of Transmittal and Other Agreements 61 No Solicitation or Negotiation 62 Affiliate Agreements 62 Data Room 62 Notice of Dissenting Shares 62 6. CONDITIONS TO THE CLOSING 62 Conditions to Obligation of Each Party 62 Additional Conditions to the Obligations of Parent 63 Additional Conditions to Obligation of Company 64 7. TERMINATION 65 Termination 65 Effect of Termination 66 -iii- TABLE OF CONTENTS (continued) PAGE 8. ESCROW AND INDEMNIFICATION 66 Indemnification. 66 Exercise of Remedies by Indemnified Persons other than Parent 74 Treatment of Indemnification Payments 74 9. GENERAL PROVISIONS 74 Notices 74 Counterparts 76 Entire Agreement; Nonassignability; Parties in Interest 76 Severability 76 Expenses 76 Specific Performance 76 Governing Law; Dispute Resolution 77 Rules of Construction . 77 Time is of the Essence 78 Amendment; Waiver 78 Headings 78 Consent to Representation; Conflict of Interest 78 Exhibits : Exhibit A Certain Definitions [ The following Exhibits have been omitted : Exhibit B Form of Certificate of Merger Exhibit C-1 Form of Option Termination Agreement Exhibit C-2 Form of Warrant Termination Agreement Exhibit D Form of Noncompetition and Nonsolicitation Agreement Exhibit E Forms of Employment Agreements Exhibit F Consideration Spreadsheet Exhibit G Form of Letter of Transmittal Exhibit H Form of Stockholder Written Consents Exhibit I Sample Calculation of Closing Date Net Working Capital Exhibit J Form of Escrow Agreement Exhibit K Form of Paying Agent Agreement] -iv- Schedules: [ The following Schedules have been omitted : Schedule 1.3(b)(vi) Parties to Noncompetition and Nonsolicitation Agreements Schedule 1.3(b)(x) Parties to Employment Agreements Schedule 6.2(i) Required Consents] -v- AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of July 6, 2016 (the “ Agreement Date ”), by and among BIO- TECHNE CORPORATION , a Minnesota corporation (“ Parent ”), AERO MERGER SUB, INC. , a Delaware corporation and wholly-owned Subsidiary of Parent (“ Merger Sub ”), ADVANCED CELL DIAGNOSTICS, INC. , a Delaware corporation (the “ Company ”), and FORTIS ADVISORSLLC , a Delaware limited liability company, solely in its capacity as the Securityholders’ Representative. Certain other capitalized terms used in this Agreement are defined in Exhibit A . Parent, Merger Sub, the Company, and the Securityholders’ Representative are occasionally referred to herein as the “parties.” RECITALS WHEREAS , Parent, Merger Sub and the Company intend to effect a merger (as that term is defined in the DGCL) whereby Merger Sub will merge with and into the Company in accordance with this Agreement and the DGCL (the “ Merger ”). Upon consummation of the Merger, Merger Sub will cease to exist, and the Company will become a wholly-owned Subsidiary of Parent; WHEREAS , the respective boards of directors of the Company, Parent and Merger Sub deem it advisable and in the best interests of their respective shareholders that the parties consummate the transactions contemplated hereby, upon the terms and subject to the conditions provided for herein; and WHEREAS , Parent, Merger Sub, and the Company desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the other transactions contemplated hereby and also to prescribe various conditions to the Merger and the other transactions contemplated hereby . NOW , THEREFORE , in consideration of the mutual covenants, conditions and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. DESCRIPTION OF TRANSACTION . 1.1 The Merger ; Effective Time ; Closing ; Surviving Corporation . (a)Merger of Merger Sub into the Company . Upon the terms and subject to the conditions set forth in this Agreement, at the Effective Time (as defined below), Merger Sub will be merged with and into the Company, and the separate existence of Merger Sub will cease. The Company will continue as the surviving corporation in the Merger (the “ Surviving Corporation ”). The Merger will have the effects set forth in this Agreement and in the applicable provisions of the DGCL. (b)Effective Time . As soon as practicable on the Closing Date, and subject to the conditions set forth in this Agreement, Parent will cause to be filed with the Secretary of State of the State of Delaware the Certificate of Merger in substantially the form attached hereto as Exhibit B in such form as required by, and executed in accordance with the relevant provisions of, the DGCL (collectively, the “ Certificate of Merger ”). The Merger will become effective at such time as the Certificate of Merger is duly filed with and accepted by the Secretary of State of the State of Delaware, or at such other time as Parent and the Company agree and specify in the Certificate of Merger (the “ Effective Time ”). 1 (c) Closing . Subject to the satisfaction or waiver of all of the conditions to the Closing contained in Section 6 , the closing of the transactions contemplated by this Agreement (the “ Closing ”) will take place as soon as practicable (but not later than three Business Days) after the satisfaction or waiver of the conditions to the Closing contained in Section 6 (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the fulfillment or waiver of those conditions), unless another date is agreed to in writing by all of the parties hereto. The date on which the Closing actually occurs is hereinafter referred to as the “ Closing Date .” All proceedings to be taken, all documents to be executed and delivered by the parties, and all payments to be made and consideration to be delivered at the Closing will be deemed to have been taken and executed simultaneously, and, except as permitted hereunder, no proceedings will be deemed taken nor any documents executed or delivered until all have been taken, executed and delivered. (d) Surviving Corporation . (i) At the Effective Time, the certificate of incorporation of the Company (the “ Company Charter ”) will be amended and restated so as to read in its entirety as the certificate of incorporation of Merger Sub, except that the name of the Surviving Corporation will not be amended, and, as so amended and restated, such Company Charter will be the certificate of incorporation of the Surviving Corporation until thereafter changed or amended as provided therein and by applicable Legal Requirements. (ii) At the Effective Time, and without any further action on the part of the Company and Merger Sub, the bylaws of the Company will be amended and restated so as to read in their entirety as the bylaws of Merger Sub, and, as so amended and restated, will be the bylaws of the Surviving Corporation until thereafter changed or amended as provided therein or by applicable Legal Requirements. (iii) Effective as of, and immediately following, the Effective Time, the board of directors of the Surviving Corporation will consist solely of the members of the board of directors of Merger Sub immediately prior to the Effective Time, each to hold office until the earlier of his or her resignation, removal or death or until his or her successor is duly elected and qualified, as the case may be, in accordance with the Company Charter and the bylaws of the Surviving Corporation and applicable Legal Requirements. (iv) Effective as of, and immediately following, the Effective Time, the only officers of the Surviving Corporation will be the officers of Merger Sub immediately prior to the Effective Time. (v) Effective as of, and immediately following, the Effective Time, the Surviving Corporation will possess all properties, rights, privileges, powers and franchises of the Company and Merger Sub, and all of the claims, obligations, liabilities, debts and duties of the Company and Merger Sub will become subject to the claims, obligations, liabilities, debts and duties of the Surviving Corporation. 2 1.2 Deposit with Paying Agent . To the extent that Parent is obligated hereunder to deposit amounts with the Paying Agent, such amounts will be paid by wire transfer of immediately available funds to the account of the Paying Agent designated on the Closing Consideration Spreadsheet (the “ Exchange Fund ”). The Exchange Fund will not be used for any purpose that is not expressly provided for in this Agreement. 1.3 Closing Deliverables. (a) Parent Deliverables . Parent will, at or prior to the Closing, do or cause to be done each of the following: (i) deposit, or cause to be deposited with the Paying Agent for the benefit of the Company Stockholders, as set forth in the Closing Consideration Spreadsheet, the portion of the Closing Cash Consideration payable to such Company Stockholders for their Company Shares; (ii) deliver cash in an amount equal to the Aggregate Company Option Payment Amount payable at Closing, if any, set forth in the Closing Consideration Spreadsheet, by wire transfer of immediately available funds, to the Surviving Corporation for further distribution through the Surviving Corporation’s payroll system, less any applicable income and employment withholding Taxes, in each case as set forth in the Closing Consideration Spreadsheet (for clarity, with respect to pre-Tax amounts only); (iii) deposit, or cause to be deposited with the Payment Agent, cash in an amount equal to the Aggregate Company Warrant Payment Amount payable at Closing, if any, set forth in the Closing Consideration Spreadsheet, by wire transfer of immediately available funds, to the Paying Agent for further distribution by the Paying Agent to the Company Warrantholders; (iv) deposit cash in the amount equal to the Escrow Amount and the Securityholders’ Representative Amount, by wire transfer of immediately available funds, with the Escrow Agent as set forth in Section 1.4(f) and in Section 1.4(g) , respectively; (v) pay cash in the amount equal to the Specified Transaction Expenses, by wire transfer of immediately available funds, to each of the payees set forth in the Closing expense certificate prepared by the Company (the “ Closing Expense Certificate ”); (vi) pay cash in the amount equal to the Company Debt, by wire transfer of immediately available funds, to each of the payees set forth in the Closing debt certificate prepared by the Company (the “ Closing Debt Certificate ”); (vii) pay cash in the amount equal to the Company Change in Control Payments, if any, by wire transfer of immediately available funds, to the Surviving Corporation for further distribution through the Surviving Corporation’s payroll system, less any applicable income and employment withholding Taxes, to each of the payees set forth in the Closing Consideration Spreadsheet (for clarity, with respect to pre-Tax amounts only); 3 (viii) deliver the Parent Closing Certificate referenced in Section 6.3(c) , dated as of the Closing Date and executed on behalf of Parent by an officer of Parent; (ix) deliver the Escrow Agreement, dated as of the Closing Date and executed by Parent and the Escrow Agent; and (x) deliver the Paying Agent Agreement, dated as of the Closing Date and executed by Parent and the Paying Agent. (b) Company Deliverables . The Company will deliver to Parent, at or prior to the Closing, as applicable, each of the following: (i) the Company Closing Certificate referenced in Section 6.2(d) , dated as of the Closing Date and executed on behalf of the Company by an officer of the Company; (ii) the Escrow Agreement, dated as of the Closing Date and executed by the Company and the Securityholders’ Representative; (iii) resignations of each of the members of the board of directors of the Company and each officer of the Company, in each case effective as of the Closing; (iv) at least two Business Days prior to the Closing, the Closing Consideration Spreadsheet, which will include the Closing Expense Certificate and the Closing Debt Certificate; (v) a duly executed termination agreement in the form attached hereto as Exhibit C -1 (an “ Option Termination Agreement ”), dated as of the Closing Date and executed by holders of Company Options representing at least 95% of the then outstanding Company Options, and a duly executed termination agreement in the form attached hereto as Exhibit C -2 (a “ Warrant Termination Agreement ”), dated as of the Closing Date and executed by all holders of Company Warrants; (vi) Noncompetition and Nonsolicitation Agreements, dated prior to or as of the Closing Date, executed by each of the individuals listed on Schedule 1.3(b)(vi) , in the form attached hereto as Exhibit D ; (vii) evidence reasonably satisfactory to Parent that the Company has terminated the Company Equity Incentive Plan; (viii) from each holder of Company Debt, a payoff letter, in form and substance reasonably satisfactory to Parent, setting forth the total amount of outstanding Indebtedness due such Person, including accrued interest and any prepayment fees or penalties, as of the Closing Date, and releases, in form and substance reasonably satisfactory to Parent, of the Encumbrances set forth on Schedule 1.3(b)(viii) ; 4 (ix) a properly executed statement, dated as of the Closing Date, in accordance with Treasury Regulation Sections 1.897-2(h) and 1.1445-2(c)(3), certifying that an interest in the Company is not a U.S. real property interest within the meaning of Section897(c) of the Code, together with the required notice to the IRS and written authorization for Parent to deliver such notice and a copy of such statement to the IRS on behalf of the Company upon the Closing; (x) employment agreements, dated as of the Closing Date, executed by each of the individuals listed on Schedule 1.3(b)(x) , in the forms attached hereto as Exhibit E ; and (xi) the Paying Agent Agreement, dated as of the Closing Date and executed by the Securityholders’ Representative. 1.4 Merger Consideration; Consideration Spreadsheet . (a) Merger Consideration . Subject to the terms and conditions hereof, including Section below, the merger consideration payable by Parent at Closing pursuant to this Agreement will be calculated as follows (the “ Closing Merger Consideration ”): (i) the Aggregate Closing Merger Consideration; plus (ii) the Aggregate Company Option Exercise Price Amount; plus (iii) the Aggregate Company Warrant Exercise Price Amount; minus (iv) the Company Debt Payoff Amount; minus (v) the Specified Transaction Expenses; minus (vi) the Company Change in Control Payments; plus or minus , as the case may be (vii) the Estimated Adjustment Amount. (b) Consideration Spreadsheet . Attached hereto as Exhibit F is a spreadsheet (the “ Consideration Spreadsheet ”) setting forth all of the following information, estimated as of the Closing Date: (a) correct names of all Company Securityholders and their respective addresses, email addresses and taxpayer identification numbers as and to the extent available and reflected in the records of the Company; (b) the amount and type of each Company Security held by each such Company Securityholder, and the correct certificate numbers with respect to each such Company Security; (c) the amount of the Closing Cash Consideration payable to each Company Securityholder in connection with the Closing; (d) the Pro Rata Portion of each Company Securityholder; (e) the manner in which any distribution of the Escrow Amount will be distributed among the Company Securityholders if not in accordance with the Pro Rata Portion, and the manner in which each such distribution will be calculated; (f) the amount of Specified Transaction Expenses (including an itemized list of each such Specified Transaction Expense indicating the general nature of such expense ( e .g. , legal, accounting, etc.), and the Person to whom such expense is owed) and the wire transfer information of each such Person; (g) the Company Debt Payoff Amount, along with a breakdown by lender, amount of Company Debt and the wire transfer information of each lender; (h) the aggregate amount of Company Change in Control Payments, along with a breakdown by Person entitled to receive such payment; (i) the Aggregate Company Option Exercise Price Amount and the Aggregate Company Option Payment Amount as of the Closing; (j) the Aggregate Company Warrant Exercise Price Amount as of the Closing and the Aggregate Company Warrant Payment Amount; (k) the Escrow Amount; and (l) the Securityholders’ Representative Amount. In no event will the aggregate amount payable by Parent set forth on the Consideration Spreadsheet, or any update thereto, exceed the Aggregate Closing Merger Consideration, as adjusted by the Final Adjustment Amount. 5 (c)Closing Consideration Spreadsheet . The Company, on behalf of the Company Securityholders, will prepare and deliver to Parent, no less than two Business Days prior to the Closing, an update to the Consideration Spreadsheet setting forth any changes in amounts due to the estimated time of the Closing or changes in the other inputs to the calculations contemplated thereby (the “ Closing Consideration Spreadsheet ”). (d)Updates to Closing Consideration Spreadsheet . Upon prior reasonable notice from Parent in connection with any scheduled distribution of the Escrow Amount or payment of any Earn-out Payments to the Company Securityholders, the Securityholders’ Representative will deliver to Parent (and to the Paying Agent and Escrow Agent, as appropriate) an updated Consideration Spreadsheet that reflects such contemplated distributions of the Escrow Amount or payment of any Earn-out Payments to Company Securityholders. (e)Accuracy of Consideration Spreadsheets . The Consideration Spreadsheet, the Closing Consideration Spreadsheet, and any other updates to the Consideration Spreadsheet are the sole responsibility of the Company Securityholders, and the Company Securityholders hereby agree that neither the Company nor Parent, nor any of Parent’s Affiliates, will have any responsibility or liability for any errors, omissions or inaccuracies therein. Parent, its Affiliates and Paying Agent will be entitled to rely on the accuracy of the Consideration Spreadsheet, the Closing Consideration Spreadsheet, and any other updates to the Consideration Spreadsheet in all respects, and Parent’s obligation to make any payments pursuant to this Section 1 will be deemed fulfilled to the extent that Parent makes such payments in accordance with the foregoing. For clarity, the Company Securityholders will not be liable to Parent, any of Parent’s Affiliates or Paying Agent for any errors, omissions or inaccuracies in the Consideration Spreadsheet that are corrected in the Closing Consideration Spreadsheet or any update thereto that are corrected on a timely basis in a subsequent update thereto. A correction shall only be timely if such correction is made prior to such time as Parent makes a payment, deposit, or disbursement in accordance with any inaccurate statement. 6 (f)Escrow Amount . At the Closing, an amount in cash equal to $25,000,000 of the Closing Merger Consideration (the “ Escrow Amount ”) will be withheld and deposited by Parent in a separate account (the “ Escrow Account ”) with JPMorgan Chase Bank, NA (the “ Escrow Agent ”). The Escrow Amount will be held and distributed as provided in the Escrow Agreement and as described herein. The Escrow Amount will be held solely for the purpose of securing the post-Closing obligations of the Company Securityholders set forth in this Agreement (including the indemnification obligations of the Company Securityholders) and making any payments owed to Parent or the other Indemnified Persons pursuant to this Agreement. Subject to a reserve to the extent of any pending claims, the terms and conditions of this Agreement and the Escrow Agreement, the Escrow Agreement will provide for the release of amounts remaining in the Escrow Account on the 18-month anniversary of the Closing; provided , however , that no amounts subject to unresolved claims will be released until such claims are resolved. Any release and payment of amounts remaining in the Escrow Account to Company Securityholders will be made in accordance with the Closing Consideration Spreadsheet, as updated in accordance with this Agreement. Each of Parent and the Company will pay 50% of all fees, costs and expenses of the Escrow Agent with respect to the Escrow Account. All fees, costs and expenses of the Paying Agent with respect to the Exchange Fund, will be paid by Parent. The Escrow Amount will be held by the Escrow Agent under the Escrow Agreement pursuant to the terms thereof. The Escrow Amount will be held as a trust fund and will not be subject to any lien, attachment, trustee process or any other judicial process of any creditor of any party, and will be held and disbursed solely for the purposes and in accordance with the terms of this Agreement and the Escrow Agreement. The approval of this Agreement and the Merger by the Company Securityholders will constitute approval of the Escrow Agreement and of all of the arrangements relating thereto, including the placement of the Escrow Amount in escrow. (g)Securityholders’ Representative Amount . At the Closing, an amount in cash equal to $1,250,000 of the Closing Merger Consideration (the “ Securityholders’ Representative Amount ”) will be deposited by Parent with the Escrow Agent. The Securityholders’ Representative Amount will be used, in the sole and absolute discretion of the Securityholders’ Representative, (i) to pay or reimburse the Securityholders’ Representative Expenses, if any, incurred by the Securityholders’ Representative in accordance with or otherwise related to this Agreement, the Escrow Agreement and the Securityholders’ Representative engagement agreement and the transactions contemplated hereby and thereby; (ii) to pay or reimburse any other fees, costs or expenses incurred by the Securityholders’ Representative in the performance of its obligations as the Securityholders’ Representative; and (iii) as otherwise determined by the Advisory Group. The Escrow Agreement will provide that, upon the request of the Securityholders’ Representative, any or all of remaining Securityholders’ Representative Amount will be released and paid to the Company Securityholders (in accordance with each Company Securityholder’s Pro Rata Portion). All fees, costs and expenses of the Escrow Agent with respect to the Securityholders’ Representative Amount will be paid by the Securityholders’ Representative for and on behalf of the Company Securityholders (in accordance with each Company Securityholder’s Pro Rata Portion). The retention by the Securityholders’ Representative of any amounts in the Securityholders’ Representative Amount from time to time shall not be used as evidence that the Securityholders have any liability hereunder. 7 1.5 Closing Date Adjustment . (a) The Company will deliver to Parent the Company’s good-faith estimate of the Closing Date Net Working Capital (the “ Estimated Closing Date Net Working Capital ”) and a good-faith estimate of the corresponding Adjustment Amount no later than two Business Days prior to the Closing Date (the “ Estimated Closing Date Net Working Capital Statement ”). Such estimates will be based on the Company’s books and records, the good faith estimate of the management of the Company and other information then available. Parent will have the right to review the Estimated Closing Date Net Working Capital Statement and such supporting documentation or data of the Company as Parent may reasonably request. If Parent does not agree with the Estimated Closing Date Net Working Capital Statement, the Securityholders’ Representative and Parent will negotiate in good faith to mutually agree on an acceptable Estimated Closing Date Net Working Capital, and the Securityholders’ Representative will consider in good faith any proposed comments or changes that Parent may reasonably suggest; provided , however , that the failure to include in the Estimated Closing Date Net Working Capital any changes proposed by Parent, or the acceptance by Parent of the Estimated Closing Date Net Working Capital Statement, or the consummation of the Closing, will not limit or otherwise affect Parent’s remedies under this Agreement, including Parent’s right to include such changes or other changes in the Closing Date Net Working Capital Statement, or constitute an acknowledgment by Parent of the accuracy of the Estimated Closing Date Net Working Capital; provided , further , that the failure of Parent and the Securityholders’ Representative to reach such mutual agreement will not give any party the right to terminate this Agreement or otherwise fail to close the transactions contemplated hereunder, or otherwise delay the Closing; and the Estimated Closing Date Net Working Capital (i) delivered by the Company or (ii) as agreed to by the Securityholders’ Representative and Parent will be the figure used for purposes of determining the Estimated Adjustment Amount. (b) The Adjustment Amount used for the calculation of the Closing Merger Consideration on the Closing Date (the “ Estimated Adjustment Amount ”) will be based on the Estimated Closing Date Net Working Capital. Parent and the Company acknowledge and agree that the exact Adjustment Amount will not be known as of the Closing Date and that the Adjustment Amount determined on the Closing Date may need to be adjusted subsequent to the Closing Date on the basis set forth herein. Accordingly, no later than 90 days after the Closing Date, Parent will prepare and deliver to the Securityholders’ Representative (i) an unaudited balance sheet of the Company as of the Closing Date (the “ Closing Date Balance Sheet ”) prepared in accordance with GAAP and the Company’s past accounting methods, practices, policies and principles (including classification and estimation methodologies) (as adjusted by the terms of this Agreement), (ii) a determination of the Closing Date Net Working Capital, and (iii) a statement setting forth the determination of the resulting Adjustment Amount (the “ Closing Date Net Working Capital Statement ”), which will be accompanied by a description in reasonable detail of Parent’s differences with the Company’s determination of the Estimated Closing Date Net Working Capital. To the extent not set forth in the Closing Date Net Working Capital Statement, Parent shall be deemed to have accepted and agreed with the Company’s calculations of all other items and amounts contained in the Estimated Closing Date Net Working Capital Statement. If, for any reason, unless Parent has delivered written notice to the Securityholders’ Representative at least five days prior to the expiration of the 90-day time period required by this Section 1.5(b) that the Closing Date Net Working Capital Statement will be delayed no more than 30 calendar days following expiration of such 90-day period and the Company Securityholders are not materially prejudiced by such delay, the Parent fails to deliver the Closing Date Net Working Capital Statement within the time period required by this Section1.5(b) , the Estimated Closing Date Net Working Capital Statement delivered by the Company to the Parent prior to the Closing shall be considered for all purposes of this Agreement as being the “Closing Date Net Working Capital Statement” delivered by the Parent pursuant to this Section and the Securityholders’ Representative shall have all of its rights under this Section with respect to such certificate. 8 (c) The Securityholders’ Representative and Parent will have the right to review all records, work papers and calculations that are reasonably necessary for the purpose of reviewing the Estimated Closing Date Net Working Capital Statement, the Closing Date Balance Sheet and the Closing Date Net Working Capital Statement. The Securityholders’ Representative will have 30 days after Parent delivers the Closing Date Net Working Capital Statement and all of the aforementioned requested records, work papers and calculations in which to notify Parent in writing (such notice, a “ Closing Date Net Working Capital Dispute Notice ”) of any discrepancy in, or disagreement with, the items reflected on the Closing Date Net Working Capital Statement (and specifying the amount in dispute and setting forth in reasonable detail the basis for such discrepancy or disagreement), and upon agreement by Parent regarding the adjustment requested by the Securityholders’ Representative, an appropriate adjustment will be made thereto. If the Securityholders’ Representative does not deliver a Closing Date Net Working Capital Dispute Notice to Parent during such 30 day period, the Closing Date Net Working Capital Statement will be deemed to be accepted in the form presented to the Securityholders’ Representative. If the Securityholders’ Representative timely delivers a Closing Date Net Working Capital Dispute Notice and Parent and the Securityholders’ Representative do not agree, within 15 days after timely delivery of the Closing Date Net Working Capital Dispute Notice, to resolve any discrepancy or disagreement therein, the discrepancy or disagreement will be submitted for review and final determination by the Independent Accounting Firm. The Independent Accounting Firm will, to the extent reasonably practicable, be independent with respect to Parent and the Securityholders’ Representative. The review by the Independent Accounting Firm will be limited to the discrepancies and disagreements set forth in the Closing Date Net Working Capital Dispute Notice, and the resolution of such discrepancies and disagreements and the determination of the Closing Date Net Working Capital and the resulting Adjustment Amount by the Independent Accounting Firm must be (i) in writing, (ii) made in accordance with GAAP (as adjusted by the terms of this Agreement) in accordance with the Company’s past accounting methods, practices, policies and principles (including classification and estimation methodologies), (iii)with respect to any specific discrepancy or disagreement, no greater than the higher amount calculated by Parent or the Securityholders’ Representative, as the case may be, and no lower than the lower amount calculated by Parent or the Securityholders’ Representative as the case may be, (iv) made as promptly as practical after the submission of such discrepancies and disagreements to the Independent Accounting Firm (but in no event later than 30 days after the date of submission), and (v) final and binding upon, and non-appealable by, the parties hereto and their respective successors and assigns for all purposes hereof, and not subject to collateral attack for any reason absent manifest error or fraud. The fees, costs and expenses of retaining the Independent Accounting Firm will be allocated between the Company Securityholders and Parent in inverse proportion as they may prevail on matters resolved by the Independent Accounting Firm, which proportion will be based on the amounts proposed by the Company Securityholders’ Representative and Parent. Following the resolution of all objections of the Securityholders’ Representative regarding the manner in which any item or items are treated on the Closing Date Net Working Capital Statement, by mutual agreement or Independent Accounting Firm, Parent will prepare the final Closing Date Net Working Capital Statement reflecting such resolution and will deliver copies thereof to the Securityholders’ Representative and such final Closing Date Net Working Capital Statement will be the “ Final Closing Date Net Working Capital Statement ,” and, for the avoidance of doubt, the final Adjustment Amount set forth in the Final Closing Date Net Working Capital Statement will be the “ Final Adjustment Amount .” 9 (d) If the Final Adjustment Amount exceeds the Estimated Adjustment Amount used for the calculation of the Closing Merger Consideration on the Closing Date (the “ Positive Adjustment Amount ”), then, within five Business Days of the final determination of the Final Adjustment Amount, Parent will deposit (i) with the Paying Agent for further distribution to the Company Stockholders and Company Warrantholders and (ii) with the Surviving Corporation for further distribution to the Company Optionholders through the Surviving Corporation’s payroll system, less any applicable income and employment withholding Taxes, the entire amount of such difference by wire transfer of immediately available funds in accordance with the Closing Consideration Spreadsheet. If the Estimated Adjustment Amount used for the calculation of the Closing Merger Consideration on the Closing Date exceeds the Final Adjustment Amount (the “ Negative Adjustment Amount ”), then, within five Business Days of the final determination of the Final Adjustment Amount, Parent will receive the amount of such excess by wire transfer of immediately available funds out of the Escrow Account, in accordance with the terms and conditions of the Escrow Agreement. If the Negative Adjustment Amount is equal to or greater than $1,000,000 , the Company Securityholders will promptly, but in no event more than 30 calendar days after receipt of notice from the Parent of such depletion, which notice shall specify the amount that is required to be deposited by each Company Securityholder, deposit their Pro Rata Portions of the amount by which the Negative Adjustment Amount exceeds $1,000,000 into the Escrow Account with the Escrow Agent. For clarity, except for intentional fraud committed by one of the parties hereto, the process set forth in this Section 1.5 shall be the exclusive remedy of Parent and the Securityholders’ Representative for disputes related to the Estimated Closing Date Net Working Capital Statement, Closing Date Balance Sheet, Closing Date Working Capital Statement, Closing Date Net Working Capital Dispute Notice and any amounts set forth therein. 1.6 Earn-out Payments . (a) In addition to the Closing Merger Consideration, Parent will pay an additional aggregate amount up to $75,000,000.00 (the “ Earn-out Amount ”) as determined under Section 1.6(d) . The Earn-out Amount shall be payable with respect to each Company Share (other than any Company Shares to be canceled pursuant to Section 1.8(a) and the Dissenting Shares), Company Options, and Company Warrants that were outstanding immediately prior to the Effective Time in an amount equal to a fraction, the numerator of which equals the applicable Earn-out Payment and the denominator of which equals the sum of the number of Company Shares that were outstanding immediately prior to the Effective Time, plus the number of Company Shares purchasable upon exercise of Company Options that were outstanding immediately prior to the Effective Time, plus the number of Company Shares purchasable upon exercise of Company Warrants that were outstanding immediately prior to the Effective Time. 10 (b) With respect to that portion of each Earn-out Payment payable to the Company Stockholders and the Company Warrantholders, no more than 30 days after the applicable Earn-out Payment Date, Parent will deposit, or cause to be deposited with the Paying Agent by wire transfer of immediately available funds for the benefit of and distribution to the Company Stockholders and Company Warrantholders, that portion of such Earn-out Payment payable to the Company Stockholders and Company Warrantholders. (c) With respect to that portion of each Earn-Out Amount payable to the Company Optionholders, no more than 30 days after the applicable Earn-out Payment Date, Parent will deliver cash in an amount equal to the portion of such Earn-Out Payment payable to Company Optionholders to the Surviving Corporation, by wire transfer of immediately available funds, for further distribution through the Surviving Corporation’s payroll system, less any applicable income and employment withholding Taxes. (d) The Earn-out Payments will be determined as follows: (i) If Revenues for the twelve-month period beginning on January 1, 2016 and ending on December 31, 2016 (the “ First Measurement Period ”) equal or exceed $30,000,000.00 (the “ 2016 Revenue Milestone ”), Parent will pay $25,000,000.00 of the Earn-out Amount (the “ First Earn-out Payment ”). If the 2016 Revenue Milestone is not met, then the First Earn-out Payment will roll over into calendar year 2017 and potentially qualify for payment if the 2017 Revenue Milestone is achieved, as set forth in subsection (iii) below. (ii) If the 2016 Revenue Milestone is met, Parent will pay an additional $50,000,000.00 if Revenues for the twelve-month period beginning on January 1, 2017 and ending on December 31, 2017 (the “ Second Measurement Period ”) equal or exceed $45,000,000.00 (the “ 2017 Revenue Milestone ”). (iii) If the 2016 Revenue Milestone is not met during the First Measurement Period, but the 2017 Revenue Milestone is met during the Second Measurement Period, then the payment made upon achievement of the 2017 Revenue Milestone will be $75,000,000.00 (the payment made pursuant to clause (ii) or (iii), as applicable, the “ Second Earn-Out Payment ”). (iv) If the 2016 Revenue Milestone is met during the First Measurement Period, but the Revenues during the Second Measurement Period are at or below $40,000,000.00, no additional payments will be made. If the 2016 Revenue Milestone is met during the First Measurement Period and the Revenues for calendar year 2017 exceed $40,000,000.00, but are less than $45,000,000.00, then the additional payment (the “ Reduced Second Earn-Out Payment ”) will be at least $20,000,000.00 and up to a maximum of $40,000,000.00. Such additional payment will be calculated on a sliding scale using the following formula: E 4R – 140,000,000 where E the Reduced Second Earn-Out Payment to be paid; and R Revenues achieved in calendar year 2017. 11 (e) Parent will have the right to offset any Damages finally determined pursuant to the procedures and subject to the limitations set forth in Section 8 to be owed to Parent Indemnified Persons, subject to the limitations contained in Section 8 , against any of the First, Second or Reduced Second Earn-out Payment owed under this Section 1.6 . (f) No later than 60 days after the end of each Earn-out Measurement Period, Parent will prepare and deliver to the Securityholders’ Representative (i) an unaudited statement of income of the Surviving Corporation for such Earn-out Measurement Period, (ii) a statement of the Revenues for such Earn-out Measurement Period, and (iii) a statement setting forth Parent’s determination of the resulting Earn-out Payment in respect of such Earn-out Measurement Period (collectively, the “ Earn-out Statements ”). Parent shall provide the Securityholders’ Representative with all information directly relating to the Earn-out Statements (in electronic format, if available) that the Securityholders’ Representative may reasonably request in order to review each Earn-out Statement, including the relevant books, records and documents Parent prepared or reviewed in preparing such Earn-out Statement. In addition, Parent shall provide the Securityholders’ Representative and its advisors with reasonable access during regular business hours to employees of Parent and the Surviving Corporation reasonably necessary to complete its review of such Earn-out Statement. The provisions of Section 1.5(c) shall apply mutatis mutandis to any dispute regarding any Earn-out Payment or the information set forth in an Earn-out Statement. (g) From the Closing Date through the end of the Second Measurement Period, Parent covenants and agrees that (i) it will not take any action, the primary intent of which is to reduce the amount of the Earn-out Payments, and (ii) it will use commercially reasonable efforts to achieve the Revenue Milestones set forth in Section 1.6(d) hereof. In addition, from the Closing Date through the end of the Second Measurement Period, Parent covenants and agrees as follows: (i) Throughout the First Measurement Period (during the time Parent controls the Company) and the Second Measurement Period, Parent shall (v) allow the senior management members of the Company who become continuing employees to make operational decisions for the Surviving Corporation during such times as they remain continuing employees provided such decisions do not contradict or violate Parent’s policies or requirements that are generally applicable to Parent’s other lines of business and further provided that all operational decisions are consistent in all material respects with the operating plan included as Section1.6(g)(i)(w) of the Company Disclosure Schedule and such employees remain employed with the Surviving Corporation and are not in material breach or violation of any of Parent’s policies or codes of conduct or any agreement relating to such employee’s employment with the Surviving Corporation, (w) support the conduct of the business of the Company consistent in all material respects with the operating plan included as Section 1.6(g)(i)( w ) of the Company Disclosure Schedule and (x) continue to make each of the products of the Company available for sale; (y) not require any continuing employee of the Company to spend more than a de minimis amount of time on responsibilities unrelated to the business of the Company; and (z) continue to operate the Surviving Corporation as a going concern and shall not (1) engage in discounting, promotional and refund practices that are materially inconsistent with those of the Company pre-Closing, (2) materially and adversely change the compensation structure or levels for sales personnel of the Surviving Corporation from those of the Company pre-Closing, or (3) permit the sale of equipment or other material assets of the Surviving Corporation outside the ordinary course of business. Subject to the foregoing, the parties hereto acknowledge and agree that Parent may make, from time to time, such business decisions as it deems appropriate in Parent’s reasonable and good faith discretion in the conduct of the business of the Company, including actions with respect to the ownership and operation of the assets used in connection with such business. Upon the written request of the Securityholders’ Representative no more than once a fiscal quarter, Parent shall furnish a report in reasonable detail regarding the Revenues achieved for the most recently completed fiscal quarter of the Surviving Corporation. 12 (ii) In the event of any divesting sale, exclusive license or other disposition of a product line of the Company during such period by Parent, any of its Affiliates or the Surviving Corporation to a third party (a “ Product Sale ”) or any acquisition of the business of the Company during such period by a third party, whether by an acquisition of all or substantially all of the capital stock of the Surviving Corporation (by merger, consolidation, stock sale or otherwise) or all or substantially all of the assets used in such business (a “ Business Sale ”), after such Product Sale or Business Sale, revenues attributable to products of the Company sold, licensed or otherwise transferred to a third party in a Product Sale or Business Sale will continue to be deemed Revenues under this Agreement. In addition, upon the occurrence of any Product Sale or Business Sale during such period, Parent shall cause the third party acquiring a Company product and/or the business of the Company, as applicable, to assume the obligations of Parent (and Parent shall remain responsible for such third party’s performance) under this Section 1.6 with respect to any Company products acquired by such third party. In the event of any assumption of any obligations of Parent under the preceding sentence, the third party assuming such obligations shall enter into an agreement with the Securityholders’ Representative, on behalf of the Company Securityholders, in a form reasonably acceptable to the Securityholders’ Representative, agreeing to be bound by the applicable provisions of this Agreement, to ensure that the Company Securityholders’ rights to receive the Earn-out Amount are not adversely affected by such Product Sale or Business Sale. (iii) In the event that any Acquisition Proposal involving Parent (substituting references to “Parent” for references to “the Company” and references to “50.1%” for references to “15%” in the definition thereof) occurs during such period, Parent shall cause Parent’s successor entity or surviving entity to assume the obligations of Parent (and, if Parent survives such transaction, Parent shall remain responsible for such entity’s performance) under this Section 1.6 . In the event of any assumption of any obligations of Parent under the preceding sentence, Parent’s successor entity or surviving entity shall enter into an agreement with the Securityholders’ Representative, on behalf of the Company Securityholders, in a form reasonably acceptable to the Securityholders’ Representative, agreeing to be bound by the applicable provisions of this Agreement, to ensure that the Company Securityholders’ rights to receive the Earn-out Amount are not adversely affected by such Acquisition Proposal involving Parent. 13 (iv) If there is an Earn-out Event of Default, then the maximum Earn-out Amount that may otherwise be earned pursuant to this Section 1.6 after the occurrence of an Earn-out Event of Default shall be accelerated and become immediately due and payable. For purposes of this Section 1.6(g)(iv) , the term “ Earn-out Event of Default ” shall mean the occurrence of any material breach or material default of or material violation in the performance of any of the covenants or agreements contained in this Section by Parent that is not cured within 20 Business Days following Parent’s receipt of written notice from the Securityholders’ Representative of the occurrence of such breach, default or violation. 1.7 Transfer Taxes . All transfer, documentary, recording and other similar fees payable in connection with the execution and delivery of this Agreement, the consummation of the Closing and the other transactions contemplated hereby will be the responsibility of, and will be paid 50% by the Company Securityholders and 50% by the Parent. 1.8Treatment of Company Securities . (a) Conversion . At and as of the Effective Time, by virtue of the Merger and without any further action on the part of Parent, Merger Sub, the Company or any Company Securityholder, each Company Share outstanding immediately prior to the Effective Time will be cancelled and converted into the right to receive from Parent, promptly following the surrender of the certificate representing such Company Share (each, a “ Company Stock Certificate ”) and a properly completed Letter of Transmittal, the consideration set forth on the Consideration Spreadsheet, as updated in accordance with this Section 1 . Notwithstanding the foregoing, (i) no consideration will be paid with respect to any Company Share held in treasury of the Company and each Company Share owned by Parent, Merger Sub, the Company or any direct or indirect wholly-owned Subsidiary of Parent, Merger Sub or the Company immediately prior to the Effective Time, and (ii) each Dissenting Share will be converted into the right to receive payment from the Surviving Corporation with respect thereto in accordance with the DGCL. For purposes of calculating the amount of the Closing Merger Consideration payable to each Company Securityholder pursuant to this Section 1 , all amounts payable in cash to such Company Securityholder will be aggregated and rounded up to the nearest whole cent (with $0.005 being rounded upward) and computed after aggregating the amounts payable for all shares of each class of Company Shares held by such Company Securityholder represented by a particular stock certificate, option grant, or warrant. From and after the Effective Time, the holders of Company Shares, Company Options, and Company Warrants will cease to have any rights with respect to the Company Shares, Company Options, and Company Warrants represented thereby, other than the right to receive the amounts provided in this Section 1 or, with respect to the holders of Company Shares who properly perfect such Company Securityholders’ appraisal rights in accordance with Section 262 of the DGCL, the right to exercise their appraisal rights in accordance with Section 262 of the DGCL. (b) Each share of the common stock, par value $0.0001 per share, of Merger Sub outstanding immediately prior to the Effective Time will be converted into one share of common stock of the Surviving Corporation, and, as of the Effective Time, all such shares will constitute all of the issued and outstanding shares of capital stock of the Surviving Corporation. Each stock certificate of Merger Sub evidencing ownership of any such shares will remain outstanding and evidence ownership of shares of common stock of the Surviving Corporation. 14 1.9 Surrender of Company Stock Certificates . (a) At the Effective Time, holders of Company Stock Certificates representing the Company Shares will cease to have any rights as shareholders of the Company, and the stock transfer books of the Company will be closed with respect to all shares of such capital stock outstanding immediately prior to the Effective Time. No further transfer of any such Company Shares will be made on such stock transfer books after the Effective Time. If, after the Effective Time, a valid Company Stock Certificate is presented to the Surviving Corporation or Parent, such Company Stock Certificate will be canceled and will be exchanged as provided in this Section . (b) Prior to the Closing, the Company will deliver to each Company Stockholder a letter of transmittal in the form attached hereto as Exhibit G (each, a “ Letter of Transmittal ”). At least two Business Days, but not more than five Business Days prior to the Closing, the Company will deliver to Parent properly completed and duly executed Letters of Transmittal, effective as of the Effective Time and executed by Company Stockholders holding no less than 95% of the voting power of the Company Shares as of the Closing, together with the appropriate Company Stock Certificate (or an affidavit of loss and a bond in lieu thereof). Following the Effective Time, the holder of a Company Stock Certificate will be entitled to receive in exchange therefor payment of an amount equal to the applicable amount set forth on the Closing Consideration Spreadsheet, and the Company Stock Certificate so surrendered will be canceled. Until surrendered as contemplated by this Section , each Company Stock Certificate will be deemed, from and after the Effective Time, to represent only the right to receive upon such surrender an amount equal to the applicable amount set forth on the Closing Consideration Spreadsheet. If any Company Stock Certificate is lost, stolen or destroyed, the owner of such lost, stolen or destroyed Company Stock Certificate may provide (in lieu of such Company Stock Certificate) an appropriate affidavit as indemnity against any claim that may be made against Parent or the Surviving Corporation with respect to such Company Stock Certificate; provided , however , that the owner of any such Company Stock Certificate will also be required to deliver a bond in such sum as the Paying Agent in its reasonable discretion may require. (c) Notwithstanding anything to the contrary contained herein, none of Parent, Merger Sub, the Company, the Surviving Corporation, the Securityholders’ Representative, the Paying Agent, or the Escrow Agent will be liable to any Company Securityholder for any portion of the Aggregate Merger Consideration delivered to a public official pursuant to any applicable abandoned property, escheat or similar Legal Requirement. Any Aggregate Merger Consideration remaining undistributed to Company Securityholders immediately prior to such time as such Aggregate Merger Consideration payable to the Company Securityholders pursuant to this Section 1 would otherwise escheat to or become the property of any Governmental Authority will, to the extent permitted by applicable Legal Requirements, become the property of the Surviving Corporation, but thereafter remaining subject to any and all claims or interest of any Person previously entitled thereto. 15 1.10Dissenting Shares . (a) Notwithstanding anything to the contrary contained in this Agreement, any shares of capital stock of the Company that, as of the Effective Time, are held by a Company Stockholder exercising such Company Stockholder’s right to demand appraisal in accordance with Section 262 of the DGCL (the “ Dissenting Shares ”) will not be converted into or represent the right to receive payment in accordance with Sections and , and such Company Stockholders will be entitled only to such rights as may be granted to such Company Stockholders in Section 262 of the DGCL; provided , however , that if such Company Stockholder’s right of appraisal is not perfected, or if such Company Stockholder’s demand for payment is withdrawn pursuant to Section 262(k) of the DGCL, as of the later of the Effective Time or the time of the failure to perfect such status or the withdrawal of such demand, such shares will automatically be converted into and will represent only the right to receive (upon the surrender of the certificate or certificates representing such shares) payment in accordance with Sections and . (b) The Company will (i) give Parent prompt written notice of any written demand for appraisal received by the Company prior to the Effective Time pursuant to Section 262 of the DGCL and of any other demand, notice or instrument delivered to the Company prior to the Effective Time pursuant to the DGCL, and (ii) give Parent the opportunity to participate in all negotiations and proceedings with respect to any such demand . The Company will not make any payment or settlement offer prior to the Effective Time with respect to any such demand unless Parent has consented in writing to such payment or settlement offer, such consent not to be unreasonably withheld, delayed or conditioned. 1.11 Withholding Rights . Parent, the Company, the Surviving Corporation, the Paying Agent and the Escrow Agent, as applicable, will be entitled to deduct and withhold from the consideration otherwise payable pursuant to this Agreement to any Company Securityholder such amounts as Parent, the Company, the Surviving Corporation, the Paying Agent or the Escrow Agent, as the case may be, is required to deduct and withhold with respect to the making of such payment under the Code or any provision of state, local or foreign Tax law. To the extent that amounts are so withheld and timely paid over to the appropriate Governmental Authority by Parent, the Company, the Surviving Corporation, the Paying Agent or the Escrow Agent, such withheld amounts will be treated for all purposes of this Agreement as having been paid to the Company Securityholder in respect of which such withholding and payment was made. 1.12 Termination of Exchange Fund . Any portion of the Exchange Fund that remains undistributed to the holders of Company Securities six months following the final Earn-Out Payment Date will, upon demand by Parent, be delivered to Parent, and any holder of Company Securities who has not previously complied with the provisions of this Section 1 will be entitled, after complying with the provisions of this Section 1 , and subject to any escheat or similar laws, to receive from Parent payment of the applicable portion of such undistributed amount with respect to such Company Securities. 16 1.13 Treatment of Company Options . (a) Company Options will not be continued, assumed or substituted by the Surviving Corporation or Parent as part of the Merger. Prior to the Closing, the Company’s board of directors will adopt appropriate resolutions and will take all other actions necessary and appropriate to cause each Company Option that is outstanding immediately prior to the Effective Time, whether vested or unvested, to be cancelled and converted into the right to receive (subject to the terms and conditions of this Agreement and the Option Termination Agreements) cash payments with respect thereto equal to the amounts set forth on the Consideration Spreadsheet, as updated in accordance with this Section 1, less any applicable withholding Taxes , at the time(s) described herein. (b) As of the Effective Time, all Company Options that are vested as of immediately prior to the Effective Time (“ Vested Company Options ”) will be cancelled and converted into the right to receive (i) promptly after the Effective Time, an amount in cash, without interest, equal to the product of (A)the aggregate number of Company Shares for which such Vested Company Option was vested immediately prior to the Effective Time, multiplied by (B)the difference between the per Company Share amount of the Closing Cash Consideration minus the per share exercise price of such Company Option, (ii) a Pro Rata Portion of the release of any Escrow Amount or Final Adjustment Amount payable to Company Securityholders, (iii) the portion of each Earn-out Payment, if any, payable with respect to such Company Option in the manner provided in Section 1.6 and (iv) a Reallocation Pro Rata Portion of the release of any Total Reallocated Merger Consideration payable to the Company Securityholders as provided in Section 1.17 . (c) As of the Effective Time, all Company Options that are unvested as of immediately prior to the Effective Time (“ Unvested Company Options ”) will be cancelled and converted into the right to receive, within 15 days after the applicable date or dates on which such Unvested Company Option would have become vested pursuant to its original terms (including without limitation as a result of any accelerated vesting resulting from a termination of employment), but provided that such Company Optionholder remains in continuous service with the Company, the Parent or an affiliate thereof on each such date, (1) the amount described in Section 1.13(b)(i) above and (2) at such time following the Effective Time as payments are made to Company Stockholders, the amounts described in Sections 1.13(b)(ii), (iii) and (iv) above (or, if such payments have already been made to Company Stockholders, at the same time as the payment is made to such former Company Optionholder pursuant to Clause (1) above). Notwithstanding the foregoing sentence, the payment amounts pursuant to this Subsection (c) may be accrued, aggregated and paid on a quarterly basis but no later than 30 days after the end of an applicable quarter, provided that the Company Optionholder need not remain employed on the payment date to receive such accrued payments. Notwithstanding anything to the contrary in this subsection (c), any then-unvested Company Options as of the last day of the Second Measurement Period shall be accelerated in full with respect to any Company Optionholder who remains in continuous service to the Company, the Parent or an affiliate thereof on such date. Any amounts that do not become payable in respect of such Unvested Company Options pursuant to this subsection (c) shall become payable to the Company Securityholders pursuant to Section 1.17 below. (d) In accordance with this Agreement and the Option Termination Agreements, as promptly as reasonably practicable in the ordinary course of business following the date that any portion of the amount set forth on the Consideration Spreadsheet is due (and, with respect to payments made as of the Closing, if any, no later than the first regular payroll date occurring at least three Business Days after the Effective Time), the Surviving Corporation, through the Surviving Corporation’s payroll system, will pay to the former holders of Company Options such amounts as such holders will be entitled to receive pursuant to this Section and the Option Termination Agreements, reduced by applicable withholding Taxes. 17 (e) In accordance with Section 1.15 below, any portion of the proceeds payable with respect to any Company Option that is held in the Escrow Account will be subject to withholding for income and employment Taxes at such time as the amounts are payable to the holders of such Company Options. Any portion of any Earn-out Payment that becomes payable with respect to any Company Option will be subject to withholding for income and employment Taxes as of the applicable Earn-out Payment Date. 1.14 Treatment of Company Warrants . (a) Company Warrants will not be continued, assumed or substituted by the Surviving Corporation or Parent as part of the Merger. Prior to the Closing, the Company’s board of directors will adopt appropriate resolutions and will take all other actions necessary and appropriate to cause each Company Warrant that is outstanding immediately prior to the Effective Time, whether vested or unvested, to and be cancelled and converted into the right to receive (subject to the terms and conditions of this Agreement) a cash payment with respect thereto equal to the amount set forth below, less any applicable withholding Taxes , at the time(s) described herein. (b) As of the Effective Time, all Company Warrants will be cancelled and converted into the right to receive (i) promptly after the Effective Time, an amount in cash, without interest, equal to the product of (A)the aggregate number of Company Shares for which such Company Warrant was vested immediately prior to the Effective Time, multiplied by (B)the difference between the per Company Share amount of the Closing Cash Consideration minus the per share exercise price of such Company Warrant, (ii) a Pro Rata Portion of the release of any Escrow Amount or Final Adjustment Amount payable to Company Securityholders, (iii) the portion of each Earn-out Payment, if any, payable with respect to such Company Warrant in the manner provided in Section , and (iv) a Reallocation Pro Rata Portion of the release of any Total Reallocated Merger Consideration payable to the Company Securityholders as provided in Section 1.17. (c) In accordance with this Agreement and the Warrant Termination Agreements, as promptly as reasonably practicable in the ordinary course of business following the date that any portion of the amount set forth on the Consideration Spreadsheet is due to Company Warrantholders, Parent will deposit, or cause to be deposited with the Payment Agent, cash in an amount equal to such amount by wire transfer of immediately available funds, for further distribution by the Paying Agent to the Company Warrantholders in accordance with the updated Consideration Spreadsheet. 18 1.15 Securityholders’ Representative . (a) Each Company Securityholder, by virtue of the approval of the Merger and this Agreement and without any further action of any of the Company Securityholders or the Company, hereby irrevocably constitutes and appoints Fortis Advisors LLC as his, her or its sole, exclusive, true and lawful agent and attorney-in-fact (the “ Securityholders’ Representative ”), with full power of substitution to act in such Company Securityholder’s name, place and stead with respect to all transactions contemplated by and all terms and provisions of this Agreement or the Escrow Agreement, and to act on such Company Securityholder’s behalf in any dispute, litigation or arbitration involving this Agreement or the Escrow Agreement, and to do or refrain from doing all such further acts and things, and execute all such documents, on such Company Securityholder’s behalf, as the Securityholders’ Representative deems necessary or appropriate in connection with the transactions contemplated by this Agreement or the Escrow Agreement, including the power: (i)to execute and deliver this Agreement and any and all amendments, waivers or modifications hereof; (ii) to waive any condition to the obligations of such Company Securityholder to consummate the transactions contemplated by this Agreement; (iii) to execute and deliver all ancillary agreements, certificates and documents, and to make representations and warranties therein, on behalf of such Company Securityholder that the Securityholders’ Representative deems necessary or appropriate in connection with the consummation of the transactions contemplated by this Agreement or the Escrow Agreement; (iv) to receive on behalf of, and to distribute (after payment of (A) any unpaid expenses chargeable to the Company Securityholders or the Company prior to the Closing in connection with the transactions contemplated by this Agreement, and (B) amounts payable by the Company Securityholders pursuant to Section ), all amounts payable to such Company Securityholder under the terms of this Agreement or the Escrow Agreement; (v) with respect to any claims for indemnification made by Parent hereunder, agree to, object to, negotiate, enter into settlements and compromises of, and demand litigation of and comply with orders and awards of courts with respect to such claims; and (vi) to do or refrain from doing any further act or deed on behalf of such Company Securityholder as is assigned, delegated or charged to the Securityholders’ Representative or that the Securityholders’ Representative otherwise deems necessary or appropriate in its sole discretion relating to the subject matter of this Agreement, the Escrow Agreement or the Securityholders’ Representative engagement agreement, as fully and completely as such Company Securityholder could do if personally present. All such actions set forth or described in this Section 1.14(a) will be deemed to be facts ascertainable outside this Agreement and will be binding on the Company Securityholders. Notwithstanding the foregoing, the Securityholders’ Representative shall have no obligation to act on behalf of the Company Securityholders, except as expressly provided herein and in the Escrow Agreement the Securityholders’ Representative engagement agreement, and for purposes of clarity, there are no obligations of the Securityholders’ Representative in any ancillary agreement, schedule, exhibit or the Company Disclosure Schedule. (b) The appointment of the Securityholders’ Representative and the powers, immunities and rights to indemnification granted to the Securityholders’ Representative Group hereunder (i) are deemed coupled with an interest and are irrevocable and survive the death, incompetence, bankruptcy or liquidation of any Company Securityholder and shall be binding on any successor thereto, and (ii) shall survive the delivery of any assignment by any Company Securityholder of the whole or any fraction of his, her or its interest in the Escrow Amount or Earn-out Amount. Parent, its Affiliates and any other Person may conclusively and absolutely rely, without inquiry, upon any action of the Securityholders’ Representative on behalf of the Company Securityholders in all matters referred to herein. All notices delivered by Parent or the Company (following the Closing) to the Securityholders’ Representative (whether pursuant hereto or otherwise) for the benefit of the Company Securityholders will constitute notice to the Company Securityholders. The Securityholders’ Representative will act for the Company Securityholders on all of the matters set forth in this Agreement in the manner the Securityholders’ Representative believes to be in the best interest of the Company Securityholders as a whole and consistent with its obligations under this Agreement, but the Securityholders’ Representative will not be responsible to the Company Securityholders for any loss or damages it or they may suffer by reason of the performance by the Securityholders’ Representative of its duties under this Agreement, other than loss or damage arising from fraud by the Securityholders’ Representative. 19 (c) If the Securityholders’ Representative resigns, which it may do at any time, or is otherwise similarly unable to carry out its duties hereunder, then the Company Securityholders with an aggregate Pro Rata Portion of 50.1% (the “ Requisite Company Securityholders ”) will, within five Business Days, appoint a new Securityholders’ Representative. The Requisite Company Securityholders may at any time, for any reason or no reason, remove the Securityholders’ Representative. If at any time there is not a Securityholders’ Representative and the Company Securityholders fail to designate in writing a successor Securityholders’ Representative within five Business Days after receipt of a written request delivered by Parent to the Requisite Company Securityholders requesting that a successor Securityholders’ Representative be designated in writing, then Parent may petition a court of competent jurisdiction to appoint a new Securityholders’ Representative hereunder. The immunities and rights to indemnification shall survive the resignation or removal of the Securityholders’ Representative or any member of the Advisory Group and the Closing and/or any termination of this Agreement and the Escrow Agreement. (d) All actions, decisions and instructions of the Securityholders’ Representative taken, made or given pursuant to the authority granted to the Securityholders’ Representative pursuant to this Section 1.14 , the Escrow Agreement or the Securityholders’ Representative engagement agreement will be conclusive and binding upon each Company Securityholder and such Company Securityholder’s successors as if expressly confirmed and ratified in writing by such Company Securityholder, and no Company Securityholder will have the right to object, dissent, protest or otherwise contest the same. All defenses which may be available to any Company Securityholder to contest, negate or disaffirm the action of the Securityholders’ Representative taken in good faith in accordance with this Agreement, the Escrow Agreement or the Securityholders’ Representative engagement agreement are waived. Each Company Stockholder, by the execution and delivery of a Letter of Transmittal, each Company Optionholder, by the execution and delivery of any Option Termination Agreement, and each Company Warrantholder by the execution and delivery of any Warrant Termination Agreement, will be deemed to have approved, confirmed and ratified any action taken by the Securityholders’ Representative in the exercise of the power-of-attorney granted to the Securityholders’ Representative pursuant to this Section 1.14 , which power-of-attorney, being coupled with an interest, is irrevocable and will survive the death, incapacity or incompetence of each such Company Securityholder. 20 (e) The Securityholders’ Representative Group will not be liable to the Company Securityholders for any act done or omitted hereunder in its capacity as the Securityholders’ Representative unless caused by fraud by the Securityholders’ Representative. The Securityholders’ Representative will not have any fiduciary, agency or other duties to the Company Securityholders and its only obligations will be as expressly set forth in this Agreement. The Securityholders’ Representative shall be entitled to: (i) rely upon the Consideration Spreadsheet, (ii) rely upon any signature believed by it to be genuine, and (iii) reasonably assume that a signatory has proper authorization to sign on behalf of the applicable Company Securityholder or other party. The Securityholders’ Representative is serving in that capacity solely for purposes of administrative convenience, and is not personally liable for any of the obligations of the Company Securityholders hereunder, and Parent and the Company agree that they will not look to the underlying assets of the Securityholders’ Representative for the satisfaction of any obligations of the Company Securityholders (or any of them). The Company Securityholders will severally, in accordance with their respective Pro Rata Portions (and not jointly), indemnify and defend the Securityholders’ Representative Group and hold the Securityholders’ Representative Group on demand harmless against any damages, losses, claims, liabilities, fees, costs, expenses, judgments, fines or amounts paid in settlement incurred by the Securityholders’ Representative Group and arising out of or in connection with the acceptance, performance or administration of the Securityholders’ Representative duties hereunder , under the Escrow Agreement, or under any Securityholders’ Representative engagement agreement including the reasonable fees and expenses of any legal counsel, accountants, auditors and other advisors or skilled professionals retained by the Securityholders’ Representative (collectively, the “Securityholders’ Representative Expenses”), in each case as such fees and expenses are incurred, which rights will survive the resignation or removal of the Securityholders’ Representative. The Securityholders’ Representative will be entitled to retain its own counsel and other professional advisers in connection with the acceptance, performance or administration of the Securityholders’ Representative’s duties hereunder or under the Escrow Agreement or the exercise of any of the Securityholders’ Representative’s rights hereunder, and will further be entitled to withdraw from the Securityholders’ Representative Amount the amount of any fees and expenses of such counsel and professionals, and in the event that the Securityholders’ Representative Amount has been fully depleted, the amount of such fees and expenses may be withdrawn from any portion of the Escrow Amount otherwise distributable to the Company Securityholders, at the time of such distribution (provided, that nothing in this Section 1.14(e) shall relieve the Company Securityholders of their obligation to promptly pay such fees and expenses as they are suffered or incurred, nor prevent the Securityholders’ Representative from seeking any remedies available to it at law or otherwise) . The Company Securityholders acknowledge that the Securityholders’ Representative shall not be required to expend or risk its own funds or otherwise incur any financial liability in the exercise or performance of any of its powers, rights, duties or privileges or pursuant to this Agreement, the Escrow Agreement or the transactions contemplated hereby or thereby. Furthermore, the Securityholders’ Representative shall not be required to take any action unless the Securityholders’ Representative has been provided with funds, security or indemnities which, in its reasonable determination, are sufficient to protect the Securityholders’ Representative against the costs, expenses and liabilities which may be incurred by the Securityholders’ Representative in performing such actions. In the event of any ambiguity or uncertainty hereunder, the Securityholders’ Representative may, in its sole and reasonable discretion, refrain from taking any action, unless the Securityholders’ Representative receives written instructions, signed by the Requisite Company Securityholders, that eliminate such ambiguity or uncertainty. 21 (f) If (i) the Securityholders’ Representative elects (1) to assume and control the defense and/or management of any Third Party Claim at the expense of Company Securityholders in accordance with Section 8.1(f) hereof or (2) to take any other action under this Agreement or the Escrow Agreement that may require the payment of amounts out of the Securityholders’ Representative Amount, including for any attorneys, accountants, auditors or other advisors, and (ii) the Securityholders’ Representative’s good faith estimate of the reasonable expenses to be incurred by the Securityholders’ Representative in connection with any such action exceeds the balance of the Securityholders’ Representative Amount, the Securityholders’ Representative may refrain from taking any such action until such time as the Securityholders’ Representative, upon seven days’ notice to the Company Securityholders, receives written commitments signed by the Requisite Company Securityholders for payment of such expenses, in which case all Company Securityholders will pay their Pro Rata Portion of such estimated expenses. Any such initial notice by the Securityholders’ Representative to the Company Securityholders will include a statement of the balance of the Securityholders’ Representative Amount, the good faith estimate of the reasonable expenses to be incurred by the Securityholders’ Representative, the amount by which the estimated expenses to be incurred exceed the balance of the Securityholders’ Representative Amount, and each Company Securityholder’s Pro Rata Portion of such excess expense amount. Each Company Securityholder will deliver its Pro Rata Portion of any excess expense amount by wire transfer of immediately available funds, using the wire instructions identified in any such initial notice, no later than ten days following the date on which the Securityholders’ Representative gives such Company Securityholder notice of the receipt of commitments signed by the Requisite Company Securityholders for payment of such excess expenses; provided , however , that no Company Securityholder will be required to make any payments, individually or in the aggregate, pursuant to this Section 1.14(f) in excess of the Aggregate Merger Consideration previously received by such Company Securityholder. Any amounts thus paid will increase the balance of the Securityholders’ Representative Amount. The Securityholders’ Representative may invest the Securityholders’ Representative Amount as it determines in its discretion. (g) Certain Company Securityholders (the “ Advisory Group ”) have concurrently herewith entered into a letter agreement with Securityholders’ Representative regarding direction to be provided by the Advisory Group to Securityholders’ Representative in connection with its services under this Agreement, the Escrow Agreement and the Securityholders’ Representative engagement agreement. Neither the Securityholders’ Representative nor its members, managers, directors, officers, contractors, agents and employees nor any member of the Advisory Group (collectively, the “ Securityholders’ Representative Group ”) shall incur any liability to the Company Securityholders while acting in good faith and arising out of or in connection with the acceptance or administration of its duties hereunder, under the Escrow Agreement or under any Securityholders’ Representative engagement agreement (it being understood that any act done or omitted pursuant to the advice of counsel shall be conclusive evidence of such good faith), even if such act or omission constitutes negligence on the part of the Advisory Group or one of its members. This indemnification and exculpation shall survive the termination of this Agreement. 22 1.16 Tax Treatment . Absent a determination within the meaning of Section 1313(a) of the Code, for U.S. federal income tax purposes, no party hereto shall take any action or filing position inconsistent with the following characterizations: (i) the portions of the Escrow Amount and the Earn-out Amount allocable to the Company Stockholders are intended to be treated as deferred contingent purchase price eligible for installment sale treatment under Section 453 of the Code and any corresponding provision of non-U.S., state or local law, as appropriate, and (ii) the portions of the Escrow Amount and the Earn-out Amount allocable to Company Optionholders are not intended to be compensation or wages, or subject to withholding as such, unless and until such portions (or any part thereof) are distributed to Company Optionholders. 1.17 Reallocation of Merger Consideration . (a) For purposes of this Agreement: (i) “ Total Nominal Merger Consideration ” means (i) the Closing Merger Consideration (net of the Aggregate Company Option Exercise Amount and Aggregate Company Warrant Exercise Amount), (ii) plus or minus the Positive Adjustment Amount or Negative Adjustment Amount, as applicable, and (iii) plus the First Earn-Out Payment, the Second Earn-Out Payment and/or the Reduced Second Earn-Out Payment, as applicable. (ii) “ Total Reallocated Merger Consideration ” means the aggregate amount of the Total Nominal Merger Consideration forfeited by holders of Unvested Company Options following the Closing as a result of termination of service (calculated after giving effect to any applicable acceleration provisions). (iii) “ Net Nominal Merger Consideration ” means (i) the Total Nominal Merger Consideration minus (ii) the Total Reallocated Merger Consideration. (iv) “ Reallocation Pro Rata Portion ” means, with respect to a Company Securityholder, a fraction measured as of the time of determining such Company Securityholder’s Reallocation Pro Rata Portion, the numerator of which is the amount of the Net Nominal Merger Consideration such holder is entitled to receive (including amounts previously paid) as of such determination date and the denominator of which is the Net Nominal Merger Consideration all Company Securityholders are entitled to receive (including amounts previously paid) as of such determination date. For clarity, the foregoing calculation will be made without regard to any amounts paid by the Company Securityholders to satisfy indemnification claims of the Indemnified Persons or Securityholders’ Representative. (b) No more than 30 days following the final determination of the Second Earn-Out Payment or the Reduced Second Earn-Out Payment, as applicable, Securityholders’ Representative will calculate the Total Nominal Merger Consideration, Total Reallocated Merger Consideration, Net Nominal Merger Consideration and Reallocation Pro Rata Portion for each Company Securityholder, and shall deliver to Parent an updated Consideration Spreadsheet setting forth the Total Reallocated Merger Consideration payable to each Company Securityholder. Promptly following the receipt of such updated Consideration Spreadsheet, (i) with respect to that portion of the Total Reallocated Merger Consideration payable to the Company Stockholders and Company Warrantholders, Parent will deposit, or cause to be deposited with the Paying Agent by wire transfer of immediately available funds for the benefit of and distribution to the Company Stockholders and Company Warrantholders, that portion of such Total Reallocated Merger Consideration payable to the Company Stockholders and Company Warrantholders, and (ii) with respect to that portion of the Total Reallocated Merger Consideration payable to the Company Optionholders, Parent will deliver cash in an amount equal to the portion of such Total Reallocated Merger Consideration payable to Company Optionholders to the Surviving Corporation, by wire transfer of immediately available funds, for further distribution through the Surviving Corporation’s payroll system, less any applicable income and employment withholding Taxes. 23 (c) The determination of the Reallocation Pro Rata Portion and the other calculations required pursuant to Section 1.17(b) are the sole responsibility of the Company Securityholders, and the Company Securityholders hereby agree that neither the Company nor Parent, nor any of Parent’s Affiliates, will have any responsibility or liability for any errors, omissions or inaccuracies therein. Parent, its Affiliates and Paying Agent will be entitled to rely on the accuracy of any Consideration Spreadsheet relating to or resulting from such calculations in all respects, and Parent’s obligation to make any payments pursuant to this Section 1.17 will be deemed fulfilled to the extent that Parent makes such payments in accordance with the foregoing. 1.18 Merger Consideration . In no event shall Parent be required to pay the Company Securityholders cash in an amount greater than the Aggregate Closing Merger Consideration (for the avoidance of doubt, as adjusted pursuant to Section 1.5 of this Agreement) plus the Earn-Out Payments earned pursuant to Section 1.6, if any, plus amounts payable by Parent pursuant to Section 8 , if any. 2.REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY . Except as disclosed in a disclosure schedule of even date herewith delivered by the Company to Parent and Merger Sub (the “ Company Disclosure Schedule ”), the Company hereby represents and warrants to Parent and Merger Sub, as of the date hereof and provided the Closing occurs, as of the Closing, that the following statements are true and correct: 2.1 Organization, Standing and Power . The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware. The Company has the requisite corporate power to own, lease and operate its properties and to carry on its business as now being conducted. The Company is duly qualified to do business, and is in good standing (if such concept is applicable in the relevant jurisdiction), in each jurisdiction where the operation of the Company’s current business requires such qualification, except where the failure to so qualify would not have a Company Material Adverse Effect. Each jurisdiction where the Company is qualified to do business is set forth in Section of the Company Disclosure Schedule. The Company has posted in the Data Room true and correct copies of the Company Charter and bylaws of the Company, in each case as in effect as of the date of this Agreement. 2.2 Company Subsidiaries . With the exception of the Subsidiaries set forth in Section 2.2 of the Company Disclosure Schedule (the “ Company Subsidiaries ”), the Company does not have any Subsidiaries. Each of the Company Subsidiaries is wholly owned by the Company, duly organized and validly existing under the laws of the jurisdiction of its organization, and has the requisite corporate power to own, lease and operate its properties and to carry on its business as now being conducted. Each of the Company Subsidiaries is in good standing (if such concept is applicable in the relevant jurisdiction). The Company has posted in the Data Room true and correct copies of the organizational documents of each of the Company Subsidiaries, in each case as in effect as of the date of this Agreement. 24 2.3 Power and Authority . (a) The Company has all requisite power and authority to execute and deliver this Agreement and all documents contemplated hereby to which the Company is a party or signatory, to consummate the Closing and the other transactions contemplated hereby and to perform its obligations hereunder and thereunder. The execution and delivery by the Company of this Agreement and all documents contemplated hereby to which the Company is a party or signatory, and the consummation by the Company of the Closing and the other transactions contemplated hereby and thereby, including the Merger, have been duly authorized and approved unanimously by the Company’s board of directors, and no other corporate proceedings on the part of the Company are necessary to authorize this Agreement or to consummate the transactions contemplated hereby, other than, with respect to the completion of the Merger, the Required Stockholder Approval, which will be obtained prior to Closing pursuant to Section 5.7(a) . The Required Stockholder Approval is the only vote of the holders of any class or series of Company Shares necessary to adopt this Agreement and approve the other transactions contemplated by this Agreement. This Agreement has been duly and validly executed and delivered by the Company, and, assuming this Agreement constitutes a valid and binding obligation of the other parties hereto, this Agreement constitutes a valid and binding obligation of the Company, enforceable against the Company in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, moratorium or other similar laws affecting or relating to creditors’ rights generally and general principles of equity, regardless of whether asserted in a proceeding in equity or at law. (b) The Company’s board of directors (at a meeting or meetings duly called and held) has unanimously (i) determined that the Merger is advisable and fair to and in the best interests of, the Company Stockholders, (ii) approved this Agreement, including the Certificate of Merger, (iii) resolved to recommend the adoption of this Agreement to the Company Stockholders and to seek such adoption as described in Section , and (iv) taken reasonably necessary action to prevent the application of any “moratorium,” “control share acquisition,” “business combination,” “fair price” or other form of anti-takeover laws or regulations of any jurisdiction or any anti-takeover provisions in the Company Charter or the Company’s bylaws to the Company, Parent, Merger Sub, the Merger, this Agreement or the transactions contemplated hereunder. 2.4Capitalization . (a) The authorized, issued and outstanding capital stock of the Company as of the Agreement Date is set forth in Section 2.4(a) of the Company Disclosure Schedule. The Company Securities constitute all of the issued and outstanding equity securities in the Company as of the Agreement Date. All outstanding Company Shares (a) are duly authorized, validly issued, fully paid and non-assessable, (b) are free of any Encumbrances, and (c) were not issued in violation of any preemptive rights or rights of first refusal created by statute, the Company Charter or bylaws of the Company or any agreement to which the Company is a party or by which it is bound. With the exception of the Company Options and Company Warrants set forth in Section 2.4(a) of the Company Disclosure Schedule, there are no options, warrants, calls, rights, commitments or agreements that are outstanding as of the Agreement Date to which the Company is a party or by which it is bound, obligating the Company to issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any Company Shares or obligating the Company to grant, or enter into any option, warrant, call, right, commitment or agreement regarding Company Shares. Except for the Company Charter and the Company Equity Incentive Plan, and except as set forth in Section 2.4(a) of the Company Disclosure Schedule, there are no contracts, commitments or agreements relating to the voting, purchase or sale of Company Shares (x) between or among the Company and any of the Company Securityholders; and (y) to the Knowledge of the Company, between or among any Company Securityholder. Other than the Required Stockholder Approval or as provided for in this Agreement, no consent of any Company Securityholders is required to carry out the transactions contemplated by this Agreement. 25 (b) All outstanding securities of the Company have been offered and issued in material compliance with all applicable securities laws, including the Securities Act and all applicable “blue sky” laws. Any cancellation, re-grant or other re-pricing or amendment transaction, with respect to options or other rights to purchase Company Shares, was properly authorized and conducted in accordance with all applicable laws and regulations. 2.5 Noncontravention . Subject to the Required Stockholder Approval and compliance with the HSR Act, and except as set forth in Section of the Company Disclosure Schedule, the execution and delivery of this Agreement by the Company does not constitute, and the consummation by the Company of the transactions contemplated hereby will not (with or without notice or lapse of time, or both) result in, a termination, or breach or violation by the Company of, or a default by the Company under, or result in the loss of any benefit under, or give rise to any right of termination, cancellation, increased payments or acceleration under, or result in the creation of any Encumbrance, or require any consent under, (a) any provision of the Company Charter or bylaws of the Company, as amended to date; (b) any Material Contract; or (c) any Legal Requirement applicable to the Company or any of its properties or assets except in the case of clauses (b) and (c) for such results, breaches, violations, losses, rights, defaults or consents that are not material. Other than as required to comply with the HSR Act, no consent, approval, order or authorization of, or registration, declaration or filing with, any Governmental Authority is required to be obtained or made by the Company in order for the Company to execute and deliver this Agreement or to consummate the Closing or the other transactions contemplated hereby, except the filing of the Certificate of Merger with the Secretary of State of the State of Delaware. With respect to the Company Subsidiaries, no authorizations, approvals, waivers, Permits or filings of any Governmental Authority are necessary for the consummation of the transactions contemplated by this Agreement. 2.6 Governmental Authorizations . The Company and the Company Subsidiaries have at all times maintained each material federal, state, county, local or foreign Governmental Authority consent, license, permit, grant, approval or other authorization (“ Permits ”) required for the operation by the Company and the Company Subsidiaries of their respective businesses, and all of such Permits obtained by the Company or the Company Subsidiaries are in full force and effect. As of the Agreement Date, neither the Company nor any of the Company Subsidiaries has received written notice from any Governmental Authority with respect to the revocation, material limitation or termination of any such Permit. The Company and the Company Subsidiaries are in material compliance with the terms of all such Permits. 26 2.7 Financial Statements; Internal Controls . (a) Attached as Section of the Company Disclosure Schedule are (i) the audited consolidated balance sheets, statements of income and shareholders’ equity and statements of cash flows of the Company as of and for the fiscal years ended December 31, 2015 and December 31, 2014 and (ii)(1) the unaudited consolidated balance sheet of Company (the “ Company Balance Sheet ”) as of May 31, 2016 (the “ Company Balance Sheet Date ”) and (2) the unaudited consolidated statements of income, shareholders’ equity and cash flows for the five-month period ended on the Company Balance Sheet Date, together with the notes to such financial statements (collectively, the “ Company Financial Statements ”). The Company Financial Statements (i) are consistent in all material respects with the books and records of the Company; (ii) have been prepared in accordance with GAAP (except that the unaudited Company Financial Statements do not contain footnotes and are subject to normal year-end adjustments) applied on a consistent basis throughout the periods covered; and (iii) fairly present in all material respects in accordance with GAAP financial position, results of income, shareholders’ equity and cash flows of the Company and the Company Subsidiaries as of the dates indicated therein, subject to normal year-end adjustments and the absence of footnotes in the case of the unaudited Company Financial Statements. The statements of income included in the Company Financial Statements do not contain any items of special or nonrecurring income or any other income not earned in the ordinary course of business required to be disclosed separately in accordance with GAAP, except as expressly specified in the applicable statement of operations or notes thereto. The books of account of the Company and the Company Subsidiaries accurately reflect the Company’s and the Company Subsidiaries’ items of income and expense and all assets and liabilities and accruals that properly should have been reflected therein in accordance with GAAP consistently applied throughout the periods covered thereby except as disclosed in the Company Financial Statements. The Company and the Company Subsidiaries have provided or made available to Parent copies of all material written correspondence with their independent certified accountants since January 1, 2014. (b) Each of the Company and the Company Subsidiaries maintains a system of internal controls over financial reporting that provides reasonable assurance that (i)records are maintained in reasonable detail and accurately and fairly reflect the transactions and dispositions of the assets of the Company and the Company Subsidiaries, respectively; (ii)receipts and expenditures and other transactions are executed in accordance with the authorization of management; (iii) transactions are recorded as necessary to permit preparation of financial statements in conformity with GAAP and to maintain accountability for the assets and liabilities of the Company and the Company Subsidiaries, respectively; and (iv) there is prevention or timely detection of the unauthorized acquisition, use, or disposition of assets of the Company or the Company Subsidiaries that would affect the Company’s consolidated financial statements. No significant deficiency or material weakness was identified in management’s assessment of internal controls as of December 31, 2015, nor has any such deficiency or weakness since been identified. 27 2.8Absenc e of Undisclosed Liabilities . Neither the Company nor any of the Company Subsidiaries has, or has incurred, any material liability or obligation of any nature (whether direct or indirect, matured or unmatured, or absolute, accrued, contingent or otherwise), except (a) as disclosed in the Company Disclosure Schedule; (b) as reflected on the Company Balance Sheet; (c) liabilities or obligations (other than obligations for borrowed money or in respect of capitalized leases) incurred after the Company Balance Sheet Date in the ordinary course of business; (d)liabilities for Specified Transaction Expenses, (e) liabilities that in the aggregate do not exceed $1,000,000.00, (f) liabilities that have arisen since the Agreement Date and do not arise from a violation of Section 4.1(a)-(u) , and (g) liabilities under contracts of the Company and Company Subsidiaries that are set forth in and identifiable by reference to the text of such contracts. For clarity, (x) the representations and warranties in this Section 2.8 are not intended to, and shall not be deemed to, address liabilities, the general subject matter of which are addressed by the other representations and warranties in this Section 2 (other than Section2. 7 ( a ) ) (e.g., a third party claim of infringement of Intellectual Property rights where the Company is not actually guilty of such infringement in breach of Section2.14(d) shall not be considered a liability covered by this Section2.8 because infringement of Intellectual Property Rights is already addressed by Section2.14(d )) and (y) in the event that a third party claim involving the Company or any Company Subsidiary is brought following the Closing, the mere existence of such claim shall not, in and of itself, constitute a breach of this Section 2.8 on the grounds that the existence of such claim following the Closing means that the matters underlying such claim by definition constituted undisclosed, indirect, unmatured, unaccrued, unasserted, contingent or similar liabilities as of the Closing or any time prior thereto. 2.9Absence of Certain Developments . Except as set forth on Section of the Company Disclosure Schedule, or as otherwise contemplated by this Agreement, from the Company Balance Sheet Date to the Agreement Date, (a) the Company and the Company Subsidiaries have conducted their respective business only in the ordinary course of business; and (b) there has not been any Company Material Adverse Effect. Without limiting the generality of the foregoing, from the Company Balance Sheet Date to the Agreement Date, neither the Company nor any of the Company Subsidiaries has taken any action that, had it been taken after the date of this Agreement, would be prohibited by the terms of Section . 2.10Inventory . To the Knowledge of the Company, except as set forth on Section of the Company Disclosure Schedule, the inventory of the Company and the Company Subsidiaries is in good and marketable condition and is usable and of a quantity and quality saleable in the ordinary course of business. The inventory of the Company and the Company Subsidiaries set forth in the Company Balance Sheet and reflected in the Closing Date Net Working Capital was valued at the lower of cost or market value (net realizable value) and its value is stated therein in accordance with GAAP. Reserves have been reflected in the Company Balance Sheet for obsolete, excess, damaged, slow-moving or otherwise unusable inventory, which reserves were calculated in a manner consistent with the GAAP. To the Knowledge of the Company, the inventory of the Company and the Company Subsidiaries constitutes sufficient quantities to conduct their respective business in the ordinary course of business. All inventory of the Company and the Company Subsidiaries is located at Leased Real Property. 28 2.11 Accounts Receivable . To the Knowledge of the Company, all accounts receivable of the Company and the Company Subsidiaries have arisen from bona fide transactions in the ordinary course of business consistent with GAAP. None of the accounts receivable of the Company and the Company Subsidiaries (i) are subject to any setoffs or counterclaims as of the Agreement Date; or (ii) represent obligations for goods sold on consignment, on approval or on a sale-or-return basis, or subject to any other repurchase or return arrangement. 2.12 Litigation . Except as set forth in Section of the Company Disclosure Schedule, there is no litigation, action, suit, proceeding, arbitration or known investigation before any arbitrator, court or tribunal of competent jurisdiction pending or, to the Knowledge of the Company, threatened as of the Agreement Date in writing against the Company or any of the Company Subsidiaries, or to which the Company or any of the Company Subsidiaries is otherwise a party. Except as set forth in Section of the Company Disclosure Schedule, (i) neither the Company nor any of the Company Subsidiaries is subject to any judgment, ruling, order, writ, decree, stipulation, injunction or determination as of the Agreement Date or in breach or violation of any judgment, ruling, order, writ, decree, stipulation, injunction or determination, (ii) as of the Agreement Date neither the Company nor any of the Company Subsidiaries is engaged in any legal action to recover monies due to it or for damages sustained by it, and (iii) since January 1, 2014 through the Agreement Date, neither the Company nor any of the Company Subsidiaries has been party or subject to any adverse judgment or settlement of any Legal Proceeding in an amount exceeding $75,000 or that resulted in any material non-monetary relief. To the extent allowed pursuant to any applicable Legal Requirement, the Company has posted in the Data Room true, correct and complete copies of all court submissions and correspondence relating to active matters included in Section 2.12 of the Company Disclosure Schedule. 2.13 Restrictions on Business Activities . There is no agreement, judgment, injunction, order or decree binding upon the Company or any of the Company Subsidiaries that has, or would reasonably be expected to have, the effect of materially prohibiting or materially impairing the conduct of the business of the Company or any of the Company Subsidiaries as currently contemplated by the Company. 2.14 Intellectual Property . (a) Section 2.14(a) of the Company Disclosure Schedule provides a complete and accurate list of all patents, patent applications, copyright applications and registrations, domain name registrations, and trademark applications and registrations that constitute Owned Intellectual Property, and specifying as to each, as applicable: the title or mark; the owner; the applicable jurisdiction; the registration or application serial number; and the registration or application date (collectively, “ Registered Intellectual Property ”). 29 (b) The Company or one of the Company Subsidiaries, respectively, owns all right, title and interest in and to all of the Owned Intellectual Property and exclusively owns all right, title and interest in and to, and is the owner of record of, all of the Registered Intellectual Property, in each case, free and clear of any Encumbrances (other than Permitted Encumbrances) and free from any requirement of any past, present or future payments (other than maintenance and similar payments), charges or fees or conditions, rights or restrictions (other than Permitted Encumbrances). (c) The Company and the Company Subsidiaries have valid rights to use all Intellectual Property that is not Owned Intellectual Property and that is used in the conduct of the business of the Company and the Company Subsidiaries, respectively, as currently conducted, free and clear of any Encumbrances, other than Permitted Encumbrances and the terms of applicable IP Agreements listed on Section 2.16(a) of the Company Disclosure Schedule. (d) None of the Owned Intellectual Property, conduct of the Company or any of the Company Subsidiaries, or any product or service offered by the Company or any of the Company Subsidiaries to third-party customers or the Third Party Intellectual Property, is alleged, as of the Agreement Date, to infringe upon, misappropriate, dilute or otherwise violate, or infringes upon, misappropriates, dilutes or otherwise violates, any Intellectual Property or other rights owned or held by any other Person. (e) The rights of the Company and the Company Subsidiaries, respectively, in and to all Owned Intellectual Property and, to the Knowledge of the Company, all Third Party Intellectual Property are valid and enforceable (except that no representation or warranty is made hereunder with respect to the validity or enforceability of applications for Intellectual Property), and, as of the Agreement Date, no Owned Intellectual Property and, to the Knowledge of the Company, no Third Party Intellectual Property is subject to any outstanding judgment, ruling, order, writ, decree, stipulation, injunction or determination by or with any Governmental Authority restricting the use of such Intellectual Property by the Company or such Company Subsidiaries, nor is there, or has there been, any pending or, to the Knowledge of the Company, threatened, legal, administrative or governmental action, suit, claim or proceeding that would reasonably be excepted to restrict the Company’s or Company Subsidiaries’ use or enforcement of any Owned Intellectual Property or, to the Knowledge of the Company, Third Party Intellectual Property (including any proceeding contesting the rights of the Company to any Business Intellectual Property or the ownership, use, enforceability or validity of any Business Intellectual Property). (f) To the Knowledge of the Company, there is no infringement, misappropriation, dilution or other violation of any Business Intellectual Property by any Person. (g) The Company and the Company Subsidiaries have taken reasonable steps to protect and preserve the confidentiality of all trade secrets included in the Business Intellectual Property, and, to the Knowledge of the Company, all trade secrets included in the Business Intellectual Property have not been used, divulged, or appropriated either for the benefit of any Person (other than the Company) or to the detriment of the Company. 30 (h) Neither the Company nor any of the Company Subsidiaries has used, incorporated or embedded any Open Source Software into any software incorporated into any of the products or services rendered by the Company or any of the Company Subsidiaries, and no such products or services or technology of the Company or the Company Subsidiaries are intermingled or bundled with or otherwise derived from or contain part of any Open Source Software, in each case, in a manner that would require Company to (i) make or permit any disclosure or to make available any source code for its (or any of its licensors’) proprietary software, or (ii) distribute or make available any of the Company’s proprietary software or intellectual property (or to permit any such distribution or availability). (i) All current and former employees and independent contractors of the Company and the Company Subsidiaries who contributed to the creation or development of any Intellectual Property for the Company or the Company Subsidiaries during the course of their employment or engagement with the Company or the Company Subsidiaries, respectively, (i) have an obligation of confidentiality to the Company or the Company Subsidiaries with respect to such Intellectual Property and (ii)with respect to such Intellectual Property, have duly executed and delivered agreements with the Company or the Company Subsidiaries assigning to the Company or the Company Subsidiaries all such Intellectual Property. (j) The consummation of the transactions contemplated under this Agreement will not result in the loss or impairment of the rights of the Company and the Company Subsidiaries, respectively, to own or use the Business Intellectual Property and will not entitle any Person to impose restrictions on or obtain rights to or receive compensation based on the Business Intellectual Property. (k) Except as set forth in Section 2.14(k) of the Company Disclosure Schedule, no funding, facilities or personnel of any Governmental Authority or university were used to develop or create, in whole or in part, any Owned Intellectual Property in such a manner that would cause such Governmental Authority or university to have any rights in such Owned Intellectual Property. 2.15 Interested Party Transactions . Except as set forth in Section of the Company Disclosure Schedule, neither the Company nor any of the Company Subsidiaries is indebted to any Company Securityholder, officer, director or employee of the Company or any of the Company Subsidiaries (except for amounts due as salaries and bonuses under employment contracts or employee benefit plans and amounts payable in reimbursement of ordinary expenses, in each case as reflected in the Company’s and the Company Subsidiaries’ books and records), and no such Company Securityholder, officer, director or employee is indebted to the Company or any of the Company Subsidiaries. Except as set forth in Section of the Company Disclosure Schedule, no Company Securityholder or any Affiliate thereof owns or has any interest in any property (real or person, tangible or intangible), used in or pertaining to the business of the Company or any of the Company Subsidiaries other than as a result of his, her or its ownership of, or interest in, Company Shares, Company Options, Company Warrants, or any other securities of the Company set forth in Section2.4(a) or Section of the Company Disclosure Schedule. For clarity, no disclosure will be required under this Section 2. 15 as to (i) the portfolio companies of any venture capital, private equity or angel investor in the Company or (ii) any publicly-traded company. 31 2.16Material Contracts . (a) Section 2.16(a) of the Company Disclosure Schedule lists all of the Material Contracts in effect as of the date of this Agreement. The Company has posted in the Data Room, or made available to Parent or its Representatives, a complete and accurate copy of each such Material Contract (including, with respect to each oral contract that is a Material Contract, written summaries of all material terms thereof) and all amendments or modifications thereto that exist as of the date of this Agreement. (b) With respect to each Material Contract: (i) such Material Contract is in full force and effect as of the date hereof and constitutes a legal, valid and binding agreement of the Company or one of the Company Subsidiaries, and, to the Knowledge of the Company, any other party thereto, enforceable in accordance with its terms, subject to the effect, if any, of (A) bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or other similar laws relating to or affecting the rights or remedies of creditors or (B) general principles of equity, regardless of whether asserted in a proceeding in equity or at law (including the possible unavailability of specific performance or injunctive relief); (ii) the Company or the Company Subsidiaries have performed and complied in all material respects with all obligations required to be performed or complied with by them under each Material Contract; and (iii) (A) neither the Company nor any Company Subsidiary that is a party to such Material Contract, nor, to the Knowledge of the Company (as to such other party, as of the Agreement Date), any other party to such Material Contract, is in material breach or default of such Material Contract, and (B) no event has occurred that with notice or lapse of time would constitute such a breach or default thereunder by the Company or the Company Subsidiaries or would permit the modification or premature termination of such Material Contract by any other party thereto. As of the Agreement Date, no party to any Material Contract has made or asserted in writing any defense, set-off or counterclaim under such Material Contract or has exercised, or notified the Company or the Company Subsidiaries in writing of any intent to exercise, any right to cancel, terminate or shorten the term of or otherwise modify any such Material Contract. 32 (c) “ Material Contract ” means any legally binding oral or written contract, agreement, indenture, note, bond, mortgage, loan, instrument, lease, license, arrangement, understanding, undertaking, obligation or commitment to which the Company or any of the Company Subsidiaries is a party (i) that provides for payments to or performance by the Company or any of the Company Subsidiaries in an amount equal to or in excess of $100,000 per annum in the aggregate; (ii) the absence of which would reasonably be expected to have a Company Material Adverse Effect; (iii) with or for the benefit of any current or former officer or director, holder of any security, employee or consultant of the Company or any of the Company Subsidiaries (but excluding options and restricted stock agreements under the Company Equity Incentive Plan) under which the Company or any of the Company Subsidiaries has any obligations as of the date hereof and that is not terminable by the Company or the Company Subsidiaries without cause or penalty upon notice of 30 days or less; (iv) that is a supplier, vendor or other contract that provides for payments by the Company or any of the Company Subsidiaries in excess of $100,000 per annum and that cannot be terminated by the Company or the Company Subsidiaries after the Closing in accordance with its terms upon not more than 30 days’ notice without penalty or cost; (v) with any labor union or association representing any employee of the Company or any of the Company Subsidiaries; (vi) with any Governmental Authority; (vii) that materially limits or restricts the ability of the Company or any of the Company Subsidiaries to compete or otherwise to conduct their business; (viii) for the purchase of any materials, supplies, equipment, merchandise or services that obligates the Company or any of the Company Subsidiaries to purchase all or substantially all of their requirements of a particular product or service from a supplier or to make periodic minimum purchases of a particular product or service from a supplier; (ix) that provides for the sale of any of the assets, properties or securities of the Company (except for options or restricted stock granted under the Company Equity Incentive Plan) or any of the Company Subsidiaries, other than in the ordinary course of business, or for the grant to any Person of any option (except for options or restricted stock granted under the Company Equity Incentive Plan), right of first refusal or preferential or similar right to purchase any such assets, properties or securities; (x) evidencing Indebtedness; (xi) that is a lease or similar contract with any Person under which (A) the Company or any of the Company Subsidiaries is lessee of, or holds or uses, any machinery, equipment, vehicle or other tangible personal property owned by any Person or (B) the Company or any of the Company Subsidiaries is a lessor or sublessor of, or makes available for use by any Person, any tangible personal property owned or leased by Company or any of the Company Subsidiaries, respectively, in either case of (A) or (B) above, involving payments to or by the Company or any of the Company Subsidiaries in excess of $100,000 per annum in the aggregate; (xii) obligating the Company or any of the Company Subsidiaries to deliver future products enhancements (other than standard support or maintenance upgrades) or containing a “most-favored nation” clause; (xiii) is a joint venture, partnership or teaming agreement involving the Company or any of the Company Subsidiaries pursuant to which the Company or any of the Company Subsidiaries has ongoing service or payment obligations; (xiv) with customers or suppliers including provisions for rebates, credits, or the sharing of fees (but excluding contracts containing such provisions relating only to (A) prompt payment of amounts due thereunder or (B) adjustments in the ordinary course of business to reflect good faith claims pursuant to service or warranty provisions); (xv) relating to the acquisition by the Company or any of the Company Subsidiaries of any operating business or the capital stock of any other Person; (xvi) that is an IP Agreement that provides for payments to or by the Company or any of the Company Subsidiaries in excess of $100,000 per annum and that cannot be terminated by the Company or the Company Subsidiaries after the Closing in accordance with its terms upon not more than 30 days’ notice without penalty or cost; (xvii) that requires the payment of any royalty or similar sales-based or earnings-based payment reasonably expected to involve the payment in excess of $100,000 per annum. 2.17 Customers and Suppliers . Section of the Company Disclosure Schedule lists the current customers and suppliers of the Company that were the ten largest customers of the Company and five largest suppliers to the Company in terms of dollar volume of sold or purchased products or services since January 1, 2014 through December31, 2015 together with the dollar volume of sales or purchases (as applicable). Since January 1, 2014 to the Agreement Date, the Company has not received any written notice from any customer or supplier listed in Section of the Company Disclosure Schedule to the effect that any such customer or supplier will or may stop, materially decrease the rate of, or materially change the terms (whether related to payment, price or otherwise) with respect to, purchasing or selling products or services from or to the Company (whether as a result of the consummation of the transactions contemplated hereby or otherwise). No supplier of goods or services to the Company is the sole source of such good or services available to the Company. For the avoidance of doubt, nothing in this Section is intended to be a projection or guarantee by the Company or any Company Subsidiary with respect to its future relationship with any customer or supplier. 33 2.18 Compliance with Laws . (a) The Company and each of the Company Subsidiaries is in, and has been since January 1, 2012 in compliance in all material respects, with all applicable Legal Requirements and with all instruments of record, agreements, easements, covenants, conditions and restrictions, in each case, relating to their properties, assets, business or business practices (including the development, manufacturing, marketing, sales and distribution of the products and services of the Company and the Company Subsidiaries, including FDA Laws). Neither the Company nor any of the Company Subsidiaries is subject (nor, including their Affiliates, has either of them been subject during the past three (3) years prior to the Agreement Date) to any recall, action letter, penalty or assessment, or any inspection, audit or, to the Company’s Knowledge, investigation, by any Governmental Authority based upon or in connection with an allegation that the Company or any of the Company Subsidiaries (including any agent, representative, or broker acting on behalf of the Company or any of the Company Subsidiaries, respectively) violated any Legal Requirement or made a material false statement or omission to any such Governmental Authority. (b) The Company and the Company Subsidiaries have all Permits required to conduct their business as currently conducted and in material compliance with all applicable Legal Requirements, including FDA Laws. Each Permit is valid and subsisting in full force and effect. To the Company’s Knowledge, as of the Agreement Date neither the Food and Drug Administration (the “
